3511 the ﬁttesnurt Qtuurt cf Qppealﬁ

QEastern Eistrttt
JAKE ZIMMERMAN, ASSESSOR, ) No. ED102716
ST. LOUIS COUNTY, MISSOURI, )
)
Appellant, ) Appeal from the Circuit Court
) of St. Louis County
vs. )
)
MID—AMERICA FINANCIAL ) Hon. Richard C. Bresnahan
CORPORATION, )
)
Respondent. ) FILED: November 24, 2015
Introduction

Appellant Jake Zimmerman, St. Louis County Assessor (“the Assessor”), appeals from
thejudgment of the Circuit Court of St. Louis County afﬁrming the Decision and Order of the
State Tax Commission (“the STC”) in favor of Respondent Mid-America Financial Corporation
(“Mid-America"). The STC’s 2014 Decision and Order confirmed the STC Hearing Ofﬁcer’s
decision ﬁnding that Assessor’s 2007 assessment of real property owned by Mid-America
located at 487 Smizer Mill Road (“the Property”) was grossly excessive, and thereby,
discriminatory. On appeal, the Assessor contends the STC erred in its decision for two reasons.
First, the Assessor claims the STC unlawfully required a level of precision in assessment that is
unattainable and higher than constitutionally required. Second, the Assessor argues the STC’s
decision is contrary to law and unsupported by competent and substantial evidence because the
only evidence in the record of the fair market value of the Property was the St. Louis County

Board of Equalization (“BOB”) decision, which was not persuasive evidence.

 

Because competent and substantial evidence supports the STC’s ﬁnding that the disparity
between the Assessor’s level of assessment for the Property in 2007 and the median level of
assessment for commercial properties in St. Louis County in 2007 was so grossly excessive as to
be inconsistent with an honest exercise of judgment, the STC did not err in concluding that the
assessment of the Property constituted discrimination. Because Mid-America was entitled to
present the BOB decision as its sole evidence of the fair market value of the Property, and
because the STC acted within its discretion in concluding that the BOE determination was
competent and persuasive evidence, the STC did not err in its valuation finding. Accordingly,
we afﬁrm the judgment of the Circuit Court.

Factual and Procedural History

in 2007, Mid-America received a Change of Assessment Notice for the Property
regarding Mid-America’s tax liability for tax year 2007. The Assessor determined the fair
market value (“Pb/IV”)l of the Property to be $1,460,800. The Assessor then calculated the
assessed value for the Property at $467,450 using an assessment ratio of 32%.2

Mid~America appealed the Assessor’s $1,460,800 valuation of the Property to the St.
Louis County Board of Equalization (“BOB”). The BOE held a hearing at which the Assessor
and Mid-America each presented evidence as to the F NW of the Property. 011 August 9, 2007,
the BOB issued a decision determining the FMV of the Property for the year 2007 to be

$1,122,000.

1 FMV is also referred to by the STC and Missouri courts as “true value.“ The terms are used interchangeably.

2 The assessed value of a given piece of property is a percentage of the FMV of the property which serves as the
basis for calcuiating real estate tax liabiiity. Assessed value is determined by multipiying the assessment ratio by the
FMV of the property. The assessment ratio is set by statute and varies for different classiﬁcations of property.
Commercial real estate in Missouri is taxed using a 32% assessment ratio. Section 137.1 15.5(3) RSMo. For
example, a parcel of commerciai property with F MV of $10,000,000 would have an assessed value of 83,200,000
(10,000,000 x .32). The assessed value is then used as the basis for determining the property owner's real estate tax
iiability for that property.

properties in St. Louis County for the tax year 2007—to the actual level of assessment imposed
on the Property. A necessary component of this comparison is the FMV, or true value, of both
the subject property and the similarly-situated properties. m M, 722 S.W.2d at 74
(afﬁrming STC decision that compared the “average level of assessment of real preperty in
Greene County" in terms of percentage “of true value in money” to the assessment of the
taxpayer’s property in terms of percentage of “true value in money”); Ashby Road, 297 S.W.3d
at 85 (“Inherent in a discrimination action is the comparison of the assessor’s determination of
true market value cf the property claimed to be discriminated against with that of other property
in the same ciass”). Once the FMV of each has been determined, the STC can calculate at what
percentage of Fit/IV the subject property and the similarly-situated properties, respectively, have
been assessed.

Here, the Assessor contends that the STC erred in its decision afﬁrming the Hearing
Ofﬁcer’s ﬁnding of discrimination because it unlawfully required a level of precision in
assessment that is unattainable and higher than constitutionally required. The Assessor advances
two interrelated allegations of error in support of its claim. First, the Assessor claims the
Hearing Officer improperly calculated the level of assessment for the Property, leading to an
erroneous conclusion as to discrimination. Second, the Assessor claims the Hearing Ofﬁcer and
STC erred in finding discrimination because the disparity between the level of assessment for the
Property and the median level of assessment for commercial properties in St. Louis County in
2007 was a de mim'mus error, and therefore, as a matter of law, was not so grossly excessive as to

be inconsistent with an honest exercise of judgment. We will address each argument in turn.

11

A. The STC properly found that the Property was assessed at 42% of F MV.

The Hearing Officer determined, and the STC conﬁrmed, that the Assessor discriminated
against Mid—America by virtue of its assessment of the Property for tax year 2007. The basis for
the STC’s discrimination ﬁnding was that the level of assessment for the Property, as compared
to the median level of assessment for commercial properties in St. Louis County, was “so grossly
excessive as to be inconsistent with an honest exercise of judgment,” and represented more than
simply a de minimus error in judgment on the part of the Assessor. Central to the STC’s
conclusion was the Hearing Ofﬁcer’s ﬁnding that the Assessor assessed the Property at 42% of
its FMV, while commercial properties in St. Louis County in 2007 were assessed on average at
29.4% oftheir FMV.

When determining the 2007 assessed valuation for the Property, the Assessor applied the
statutory 32% assessment ratio to the FMV 0f$1,460,800. These facts are not disputed. The
parties also do not dispute that the Hearing Ofﬁcer’s 2013 Decision and Order determined the
FMV of the Property to be $1,122,000, and further determined the average level of assessment
for commercial property in St. Louis County in 2007 to be 29.4%, based on the 2011 STC
decision to that effect.

The Assessor notiﬁed Mid-America that the assessed value of the Property in 2007 was
$467,450. The Assessor determined the assessed value by multiplying the assessment ratio of
32% by the FMV of $1,460,800. Conversely, in 2013, the STC Hearing Ofﬁcer used the
updated assessment ratio of 29.4% and FMV of $1,222,000 to calculate an assessed value for the
Property of $329,870. For purposes of illustration, these ﬁgures and calculations are set out in

the table beiow.

12

 
 
     

 
 

- FMV Figure Assessed Value

$1,460,300 (.32) x $1,460,800 = $467,450
2007

29.4% $1,122,000 (.294) x $1,122,000 = $329,870
2013

In analyzing whether discrimination occurred, the Hearing Officer compared these two
assessed value figures—mthat is, the assessed value originally calculated by the Assessor in 2007
using both the original FMV determination and the original statutory assessment ratio; and the
assessed value calculated by the Hearing Officer using the revised FMV and assessment ratio
ﬁgures. Based on the difference between the two assessed values, the Hearing Ofﬁcer calculated
that the Assessor assessed the Property at 42% of its FMV. The Hearing Ofﬁcer’s comparison
highlighted the percentage of FMV at which the Property had been assessed by the Assessor in
relation to the 29.4% of F NW at which the similarly-situated properties were assessed on average
in 2007. Stated another way, the Hearing Officer could have also calculated the 42% level of
assessment by dividing the Assessor’s assessed value, $467,450, by the true FMV of the

Property, $1,122,000. This straight-forward calculation is illustrated below.

 

Assessed Value Level of
divided by FMV Assessment

467,450

1,122,000 = .42 (or 42%)

 

The Hearing Officer then compared the two levels of assessment, 29.4% and 42%,
respectively, and concluded that the disparity between the two represented more than a dc

minimus error on the part of the Assessor.7 Finding discrimination, the Hearing Ofﬁcer reduced

7 While the Hearing Officer’s decision did not actually calculate the disparity between 42% and 29.4%, applying the
numbers to a simple calculation reveals a 43% difference: {(.42 — .294) 1‘ 294)) = .43, or 43%.

13

 

the assessed value for the Property to $329,870 by applying an assessment ratio of 29.4%. The
STC afﬁrmed the Hearing Ofﬁcer’s ﬁndings and decision.

The Assessor challenges the Hearing Ofﬁcer’s calculation methodology. The Assessor
maintains the BOE reduced the FMV of the Property from $1,460,800 to $1,122,000, and
therefore the $1,460,800 valuation is irrelevant and should not have been used by the STC in its
discrimination analysis. By extension, the Assessor argues the STC erroneously relied upon the
assessed value of $467,450 in calculating the Property’s level of assessment, as that valuation
was derived from the original $1,460,800 FMV which was later modiﬁed by the 8013. instead,
the Assessor reasons that the STC should have calculated the assessed value of the Property
using the $1,122,000 FMV, which would have significantly reduced the level of assessment for
the Property to 32%.

Comparing the 32% level of assessment urged by the Assessor to the 29.4% median level
of assessment for commercial properties in St. Louis County results in a disparity between the
respective levels of assessment of only 8%, which the Assessor claims is de minimus.8 The
tables below illustrate the effect on the level of assessment calculation for the Property when the

assessed value ﬁgure advocated by the Assessor is used.

 

Assessment Ratio actually
applied by Assessor

Assessed Value Level of
divided by FMV Assessment

359,040
1,l22,000 = .32 (or 32%)

FMV figure proposed by
Assessor

Assessor’s proposed assessed
value

   
 

   

     
    

    

    
     

(.32) x $1 , 122,000 = $359,040

   

   

 

8 Again, this number is calculated by the following equation: ((32 - .294) I 294)) : .08, or 3%.
l4

 

While we recognize the existence of some authority supporting the Assessor’s position
that an 8% differential in the assessed valuations may be deemed de nu'nimus, we are not
persuaded that the Accessor has accurately calculated the valuation differential. Given the
record before us, we find the Assessor‘s arguments unavailing and the Assessor’s critiques of the
STC decision and methodology to be without merit. The Assessor’s proposed method of
calculating the Property’s level of assessment is contrary to well—established legal precedent.
Notably, the analysis advocated by the Assessor totally ignores the assessed value of the
Property determined by the Assessor, which was the basis of Mid-America’s 2007 tax bill.
Instead, the Assessor argues the STC must compare the median level ofassessmem of
commercial properties in St. Louis County in 2007 to the assessment ratio the Assessor initially
applied to the Property.9 The Assessor’s approach presents a superficially inviting analysisibut
an analysis that fails upon critical review.

Missouri courts have been clear and consistent in holding that (I) a taxpayer alleging
discrimination must show the FMV of his property as a necessary part of his discrimination
claim; and (2) the proper method of determining discrimination is to compare the actual level of
assessment of the subject property as determined by the assessor to the median level of
assessment for similarly—situated properties. ﬁayage, 722 S.W.2d at 72; (emphasis added) m
ﬂorid, 297 S.W.3d at 80. The latter holding logically reinforces the former; determining the leval
of assessment requires calculating at what percentage of a property’s FMV the property has been
assessed, making FMV an indispensable part of the equation.

Here, the median level of assessment for commercial properties in St. Louis County in

2007 was determined by the STC in a 2011 proceeding. The STC heard competing expert

9 In its brief, the Assessor argues that because “the median level of. .. 29.4% is within 8% of the statutorily required
ratio of 32%,” the evidence before the STC was insufﬁcient to support a ﬁnding of discrimination. (App. Brief 13).

15

 

testimony about the percentage of F MV value at which those properties were, on average,
assessed in tax year 2007, and concluded that the median level of assessment was 29.4%. The
Hearing Ofﬁcer applied precisely the same formula in concluding that the Property was assessed
at 42% of its FMV by the Assessor, using the FMV, assessment ratio, and assessed value
actually calculated and applied by the Assessor in determining Mid—America’s 2007 tax liability.
See, e.g., Me, 722 S.W.2d at 74. Based on the above comparison, the Hearing Ofﬁcer
concluded that discrimination had occurred and reduced the assessed value of the Property
accordingly. The STC subsequently afﬁrmed.

We agree with the STC’s decision afﬁrming the Hearing Officer’s methodology and
ﬁndings. The STC correctly found that comparing the median level of assessment to the
statutory assessment ratio is not the standard adopted by the STC or the Missouri Supreme Court
in cases of alleged discrimination. Instead the STC, citing m and West County BMW v.
lViuehiheausler,lo ciariﬁed that Missouri case law requires a comparison “not between the median
assessment ratio and the statutory assessment ratio, but between the average level of assessment
and the actual level of assessment for the subject property.” The STC found that the Hearing
Ofﬁcer correctly made the proper comparison.

The Assessor’s argument misses the point of discrimination claims. The central question
before the STC was whether the Assessor discriminated against Mid-America by virtue of the
actuai ievel of assessment the Assessor imposed upon the Property in 2007. The Assessor may
not retroactively substitute the FMV determination of the BOB, a separate entity, for its own
valuation in order to diminish the severity of its over-assessment of the Property. Further, as the
STC explained, the Assessor’s position fails to recognize the “two separate factors of the
discrimination equation”mvalue and ratio. This principle is preciseiy why the STC could not

1° West County BMW v. Muehlheausler, STC Appeal No. 05-12569 (March 17, 2009).
16

 

compare 32% to 29.4%, and why the Assessor’s determination of the Property’s FMV and
assessed value simply may be not ignored.

The STC’s decision was supported by competent and substantial evidence. The Hearing
Officer and the STC each applied the proper methodoiogy, as clearly articulated by the Missouri

Supreme Court precedent, and correctly concluded that the Property was assessed at 42% of its

FMV by the Assessor in 2007.
B. The STC did not err in ﬁnding discrimination.

Having determined that the STC used the proper methodology to analyze the issue of
discrimination, and having confirmed the correctness of the STC’s finding that the Property was
assessed at 42% of its FMV by the Assessor in 2007, we now consider whether the STC lacked
sufficient evidence to support its ﬁnding of discrimination.

The Hearing Officer found that Mid—America established that the difference between the
median ievel of assessment for commercial properties in St. Louis County in 2007 and the actual
level of assessment imposed on the Property by the Assessor was discriminatorywthat is, it was
so grossly excessive as to be inconsistent with an honest exercise of judgment by the Assessor.
The Hearing Officer speciﬁcally found that Mid—America established that the Assessor’s
assessment of the Property “was more than a de minimus error in judgment.”

Both parties agree that neither Missouri courts nor the STC has established a “bright-
line” test to identify what constitutes a grossly excessive assessment as opposed to a mere de
minimus error in judgment. The STC’s decision affirmed this reality, noting that no bright-line
test exists “to identify grossly excessive assessment in discrimination cases,” and instead
explaining that “[t]he assessment in each given case must be analyzed against the assessment

under the median ratio to address the grossly excessive factor.”

17

 

The Assessor, operating under the incorrect assumption that the STC should have found
the Property was assessed at 32% of its FMV, rather than 42%, calls for this Court to establish a

10% bright-line test.11 In other words, the Assessor argues that any difference between median

and actual level of assessment less than 10% should be considered de minimus as a matter of law.

Because the difference between the median and actual levels of assessment in this case exceeds
10%, we decline the Assessor’s invitation to create such a bright-line test.

The competent and substantial evidence in the record clearly shows that the Assessor’s
assessment of the Property, as compared to the median level of assessment for commercial
properties in St. Louis County in 2007, constituted a disparity so grossly excessive as to be
inconsistent with an honest exercise of judgment by the Assessor. The evidence shows a

disparity between the respective levels of assessment of 43%, calculated as follows:

 

(.42 — .294)
294 = .43 (or 43%)

While there is no bright—line test to determine when an assessment is grossly excessive,

we note for purposes of comparison that the disparity in this case is similar to the 59% disparity
in m,”- in which discrimination was found, and very far removed from the 5% disparity in
Town & Country Racquet Club,” in which the disparity was deemed (1e mfnimus.

Based on competent and substantial evidence in the record, the STC found that the
median level of assessment for commercial properties in St. Louis County in 2007 was 29.4%,
while the Property was assessed at 42% of its FMV in the same tax year. The assessed value

determined b the Assessor is 43% reater than what the assessed value shouid have been. We
3’ g

'1 The Assessor‘s proposed methodology would produce a disparity of only 8%, using the following calculation:
((32 — .294)/ 294)).

‘2 Savage, 722 S.W.2d at 79 (calculated based on median level of assessment of 20.5% and actual level of
assessment of33.3%).

'3 Town & Country Racguet Club v. Moment, 1989 WL 41005 at *13 (calculated based on median level of
assessment of 30.48% and actual level of assessment of 32%).

18

hold that such a disparity is so grossly excessive as to be inconsistent with an honest exercise of
judgment. Accordingly, the STC did not err in determining that the difference between the
median level of assessment and the level of assessment for the Property was unconstitutionally
discriminatory. Point One is denied.

II. Point Twow—Valuation

The Assessor next argues that the STC unlawfully allowed Mid-America to rely on the
BOE’s determination of the Property’s value as its sole evidence of FMV. The Assessor
correctly notes that Mid—America was required to establish the FMV of the Property as one of the
two required elements of its discrimination claim. The Assessor contends, however, that the
BOE determination of FMV cannot serve as competent or persuasive evidence of the FMV of the
Property:

The Assessor’s argument is premised upon its misreading of the Missouri Supreme
Court’s decision in Ashby Road. In Ashby Road, a group of property owners alleged
discrimination by the Assessor. The property owners sought a writ to prohibit the STC from
requiring the property owners to prove the FMV, or true market value, of their properties. The
property owners argued that because they did not dispute the Assessor’s original FMV
determinations, they were not required to prove their properties’ market values as part of their
discrimination claims. In part, the property owners wanted to avoid presenting evidence of the
FMV of their properties because they were fearful the Assessor could use that evidence to
advocate for higher market values.:4 The property owners hoped to simply present the
Assessor’s value determination as deﬁnitive proof of the FMV of their properties and avoid
having to obtain “expensive” independent commercial appraisals. The STC held that in order to

14 The Court held that the property owners’ FMV evidence could not be used by the assessor to advocate for higher
market values.

19

show discrimination, the property owners were required to prove the FMV of their properties.
The STC stated that the property owners could show true market value through severai methods,
but regardless of the method chosen, the FMV of the properties was relevant and necessary to the
discrimination claims and therefore must be proven. The Supreme Court agreed, holding that
proof of the FMV of the properties was necessary to prove the property owners’ discrimination
claims.

Having held that the property owners were required to present FMV evidence in order to
show discrimination, the Court also explained two important principles about that evidence.
First, the Court emphasized that the taxpayer bears the burden of establishing discrimination.
Second, the Court stated that despite this burden, taxpayers seeking to prove discrimination
“cannot be compelled to present evidence in any particular form.” I_d. at 88. Within the context
of these general rules, the Court proceeded to explain in the following paragraph that the
property owners were free to “choose to present the Assessor’s values of their properties as their
only evidence of the properties’ true market values.” id; The Court cautioned, however, that as

3“

the party with the burden of proof, the property oxvners chosen evidence must persuade the
[STC] that the Assessor discriminated against them  and, if their evidence does not persuade,
property owners will lose their ciaim.” 15L. Stated another way, the Court explained that
although the property owners may choose to present the Assessor’s FMV as its evidence of
valuation, the STC was “not compelled” to simply accept the Assessor’s values as the properties’
true market values. I_d,. at 85.

Recognizing that the Assessor and the BOE are distinct and separate entities, the

Assessor argues that Ashby Road stands for the narrow proposition that a taxpayer may present

only the Assessor ’3 value as its sole evidence of FMV. The Assessor posits that Ashby Road

20

 

 

 

On September 5, 2007, Mid-America filed a Complaint for Review of Assessment with
the STC alleging discrimination. Speciﬁcally, Mid-America’s Complaint cited “discrimination
based on level of assessment ratio” as the basis for its appeal to the STC. Mid-America clariﬁed
that it did not challenge the $1,222,000 FMV of the Property as found by the BOE, but only
disputed the assessment ratio of 32% applied by the Assessor to determine the assessed
valuation.

Mid-America’s appeal to the STC was one of several hundred such appeals ﬁled alleging
discrimination for tax year 2007. To expedite those appeals, the STC bifurcated the issues. The
STC first held an evidentiary hearing to determine the median level of assessment for
commercial properties in St. Louis County for 2003“.3 On December 7, 2010, the STC conducted
the evidentiary hearing. The taxpayers presented expert testimony that commerciai properties in
St. Louis County in 2007 were, on average, assessed at 26.6% of their FMV, or true value. The
Assessor presented expert testimony that those properties were assessed at 29.4% of their FMV.
On April 29, 2011, the STC Hearing Ofﬁcer issued a Decision and Order ﬁnding the median
level of assessment for commercial properties in St. Louis County in 2007 to be 29.4%—that is,
such properties, on average, were assessed at 29.4% of FMV in tax year 2007.

The adjudication of Mid-America’s appeal resumed in 2013, with proceedings conducted
to determine the FMV of the Property and whether discrimination had in fact occurred. Mid-
America submitted the BOE’s 2007 decision that the FMV of the Property was $1,122,000 as its

evidence of FMV. The Assessor did not submit any exhibits or written direct testimony; nor did

3 The median level of assessment, frequently referred to as the average level of assessment by Missouri courts,
represents the median assessment ratio, as a percentage of FMV, applied by the Assessor to similarly situated
properties (here, commercial properties in St. Louis County) in a given tax year. The median level of assessment
represents at what percentage of FMV a class of properties, on average, has been assessed in a ceItain year. As will
be explained later, the STC’s discrimination analysis involves comparing the median level of assessment to the level
of assessment actually applied to the complaining taxpayer’s property by the Assessor.

 

provides no support for the proposition that a taxpayer may present the BOE ’s valuation as its
only evidence of FMV. In support of this position, the Assessor points to the Court’s statement
that “[plroperty owners can choose to present the assessor’s values of the properties as their only
evidence of the properties’ true market values.” Id. at 88. Based upon this language, the
Assessor concludes that “[n]othing in the law relieves the taxpayer of its burden to prove the
market value of its property by substituting the decision of the BOE for ‘evidence.”’ We
respectfully disagree.

The Supreme Court’s language in Ashby Road could not have been clearer: “Although
property owners, as taxpayers, have the burden to prove discrimination, they cannot be
compelled to present evidence in (myparticular-form.” i_d. (emphasis added). The language
found in the foilowing paragraph, which the Assessor cites in support of its position, was clearly
not intended to function as a limitation on this general rule. No such limitation is either
expressly or impiiedly articulated in the Court’s opinion. To the contrary, when viewed in the
proper context, it is quite evident that the Court simply applied the general rule to the specific
facts before it: the property owners in Ashby Road presented the Assessor’s valuation as
evidence of the FMV of their properties, and the Court allowed them to do so. The central thrust
of the Supreme Court’s holding, then, was that the property owners could submit the Assessor’s
values as their sole evidence of FMV, and in fact could submit evidence in any form they
desired, but the STC was not compelled or required to ﬁnd said evidence persuasive. The

holding of Ashby Road is simple—a taxpayer may present evidence as to FMV in (my form he or

21

 

she so chooses, but because the taxpayer bears the burden of proving discrimination, he or she
does so at his or her own risk—the risk that the STC may not be persuaded by the evidence.E5

Mid—America was entitled to present to the STC its evidence as to FMV in any form.
Mid-America chose to present the BOE decision as its sole evidence of the FMV of the Property.
Whether Mid-America’s evidence was persuasive was a determination for the STC, in its
discretion, to make. The BOE decision was accepted into evidence in the proceedings before the
Hearing Ofﬁcer without objection, and, in fact, the BOE valuation was the oniy evidence of
FMV submitted by either party. The Hearing Officer concluded that Mid-America’s exhibit
consisting of the BOB decision established the FMV of the Property and satisfied the ﬁrst prong
of the discrimination test. Accordingly, the Hearing Ofﬁcer found the FMV of the Property to be
$1,122,000. The STC, citing Ashby Road, upheld the Hearing Ofﬁcer’s decision and noted that
“a taxpayer can elect to present the BOE appraised or fair market value as their only evidence of
the true value in money of the property under appeal.”

The Assessor nevertheless claims that the BOB decision cannot serve as persuasive
evidence of the FMV ofthe Property. Speciﬁcally, the Assessor argues that “it is iilogical and
absurd for the STC to set aside and further reduce the BOB assessment while at the same time
relying on that very assessment as proof of true market value.” This argument is fundamentally
misguided. The STC addressed precisely the same argument in its Decision and Order,
explaining that the Assessor’s claim “misstates the action of the Hearing Ofﬁcer and fails to
grasp the two elements of an assessment”wFMV and assessment ratio. Because the BOB

determination took place before the correct assessment ratio of 29.4% was determined, and

because the BOB only makes findings as to vaiuation, the STC correctly concluded that “[t]here

'5 We additionally note that the Assessor’s interpretation would produce an absurd, internally inconsistent result in
which the Supreme Court articulated a generai rule only to contradict and limit that rule in the very next paragraph
of its opinion.

22

 

is no inconsistency in the determinations and conclusions of the Hearing Officer that the Board's
appraised value stands, but the statutory assessment ratio in this appeal falls and the correct ratio
of'29.4% must be applied.”

The STC’s ﬁndings that Mid-America was entitled to present the BOE decision as
evidence of the FMV of the Property for purposes of discrimination and that the BOE valuation
evidence could serve as persuasive evidence were lawful and supported by competent and
substantial evidence. Further, the Hearing Ofﬁcer and STC acted well within their sound
discretion in concluding that the BOE determination was competent and persuasive evidence of
the FMV of the Property. We are mindful that proper methods of valuation and assessment of
property are delegated to the STC, and that, on review, the evidence must be considered in the
light most favorable to the STC’s decision. Mg, 722 S.W.2d at 75. Point Two is denied.

Conclusion

Finding no error, thejudgment of the Circuit Court is afﬁrmed.

   

RT S. ODENWALD, Judge

Sherri B. Sullivan, P.J., concurs.
Patricia L. Cohen, J ., concurs.

23

 

the Assessor object to Mid-America’s evidence of valuation or file any rebuttal exhibits. The
Assessor chose not to request a hearing. Accordingly, the STC Hearing Ofﬁcer rendered a
decision based on the totality of the previously submitted evidence and briefs of the parties.

On December 12, 2013, the Hearing Ofﬁcer entered a Decision and Order. The Hearing
Ofﬁcer upheld the BOE’s ﬁnding that the FMV of the Property was $1,222,000 and also
concluded that Mid-America had “presented substantial and persuasive evidence as to
discrimination.” The Hearing Ofﬁcer made the following ﬁndings of fact: (1) the Assessor
appraised the Property at $1,460,800, resulting in an assessed value of $467,450; (2) the BOE
determined the FMV of the Property to be $1,122,000; and (3) the STC previously found that the
median level of assessment for commercial property in St. Louis County in 2007 was 29.4%, a
decision which the Hearing Officer incorporated by reference.

Based on these factual ﬁndings, the Hearing Officer made conclusions of law as to both
valuation and discrimination. The Hearing Ofﬁcer noted that Mid-America relied upon the
BOE’s decision as its evidence of the FMV of the Property. The Hearing Ofﬁcer concluded that
Mid-America was entitled to present evidence of FMV in the form of a BOE decision, explaining
that the Missouri Supreme Court has held that the STC “cannot compel a taxpayer to present
evidence in a particular form.” The Hearing Officer concluded that Mid~America’s exhibit,
consisting of the BOE decision, established the FMV of the Property, and conﬁrmed a FMV of
the Property of $1,122,000. The Hearing Ofﬁcer also concluded that the BOE decision served to
satisfy the ﬁrst prong of the test to prove discrimination, which required Midemerica to prove
the FMV of the Property on January 1, 2007. The second prong of the discrimination test, the

Hearing Ofﬁcer explained, required Mid-America to prove discrimination either by showing an

 

intentional plan of discrimination by the Assessor or by showing that the level of assessment was
“so grossly excessive as to be inconsistent with an honest exercise of judgment.”

With no evidence of any intentional plan of discrimination, the Hearing Officer
considered whether Mid—America presented substantial and persuasive evidence that the level of
assessment applied to the Property was so grossly excessive as to be inconsistent with an honest
exercise of judgment. In making this determination, the Hearing Officer explained that courts
and the STC “refrain from correcting assessments which reflect no more than dc mtm’nms errors
of judgment on the part of assessors.” To determine if the Assessor’s assessment constituted
discrimination, the Hearing Officer compared the median, or actual, level of assessment for
commercial properties in St. Louis County in 2007 to the level of assessment imposed by the
Assessor on the Property in 2007. The Hearing Officer ﬁrst noted that the STC previously found
the median level of assessment for commercial properties in St. Louis County in 2007 to be
29.4%. Using that number, the Hearing Ofﬁcer concluded as follows:

The subject property’s assessed value as determined by the Assessor was

$467,450 using an assessment ratio of 32%. The subject property’s assessed

value using the [BOE’s] determination of true value and a median assessment

ratio of 29.4% is $329,870.["] The difference between the assessed values is

$137,580. The subject property was assessed at 42% of its true value.

Because the Property had been assessed at 42% of its FMV as opposed to the median
level of assessment of 29.4%, the Hearing Officer found that Mid-America demonstrated that the
Assessor’s 2007 assessment of the Property “was more than a (la mininms error injudgment”,
and established a right to have the “assessment reduced to the percentage of that value at which
others are taxed.” As a result of the ﬁnding of discrimination, the Hearing Ofﬁcer ordered that
the assessed value of the Property for 2007 be set at $329,870.

4 The Hearing Officer calculated $329,870 as the proper assessed vaiue for the Property by applying the median
assessment ratio, 29.4%, to the FMV ofthe Property, $1,122,000: (.294 x $1,122,000 I $329,870).

5

 

On January 17, 2014, the Assessor ﬁled an appeal with the STC chailenging the Hearing
Ofﬁcer’s Decision and Order. The Assessor asserted that the Hearing Officer erred: (l) in
aliowing Mid-America to use the BOE decision as evidence of the FMV of the Property, and in
presuming that the BOE’s valuation was correct;5 (2) in holding that the median levei of
assessment was 29.4% and applying that assessment ratio; 6 (3) in ﬁnding that Mid-America
presented substantial and persuasive evidence of discrimination; and (4) in making an internally
inconsistent determination relative to the presumption of correct assessment by the BOE.

The STC entered an Order affirming the Hearing Ofﬁcer’s Decision and Order on May
12, 2014. With respect to the issue of valuation, the STC rejected the Assessor’s argument that
Mid-America was required to independently prove the F MV of the Property by some means
other than the 8013 decision. The STC explained that “a taxpayer can elect to present the B013
appraised or fair market vaiue as their only evidence of the true value in money of the property
under appeai,” noting that the Missouri Supreme Court in State ex rel. Ashby Rd. Partners, LLC
v. State Tax Comm’n, 297 S.W.3d 80 (Mo. banc 2009), “established that a property owner
cannot be compelled to present evidence in any particular form.” The ST C further noted that the
BOB decision was the “only valuation evidence in the record.” The STC also rejected the
Assessor’s argument that the Hearing Officer erred in presuming the BOE’s valuation to be valid
and correct. The STC noted that the BOE’s assessment enjoys a presumption of validity, good
faith, and correctness, and further noted that the Assessor did not object to the admission of the
13013 decision into evidence.

With regard to the ﬁnding of discrimination, the STC rejected the Assessor’s argument

that the Hearing Officer was required to compare the median level of assessment of 29.4% to the

5 This allegation of error is substantially the same as the Assessor’s second point on appeal.
6 The arguments the Assessor advanced in support of this allegation of error were substantially the same as those
found in the Assessor’s ﬁrst point on appeal.

 

statutory assessment ratio of 32% in order to determine the excessiveness, if any, of the
assessment. The STC concluded that the comparison suggested by the Assessor was “simply 
not the appropriate methodology,” and is not the standard adopted by either the STC or the
Missouri Supreme Court. Instead, the STC clarified that Missouri case law requires a
comparison “not between the median assessment ratio and the statutory assessment ratio, but
between the average level of assessment and the actual level of assessment for the subject

9

property.’ The STC found that the Hearing Ofﬁcer “correctly and properly made this
comparison and evaluation, ascertaining the subject property’s assessed value using the statutory
ratio applied to the true value in money set by the [BOB] and the subject property’s assessed
value using the median assessment ratio” of 29.4%. The STC concluded that the “difference in
the two assessed values was grossly excessive,” noting that neither the Missouri Supreme Court
nor the STC had established a bright line test for “grossly excessive” assessments.

The STC likewise rejected the Assessor’s contention that the Hearing Ofﬁcer’s decision
as to discrimination was not based upon substantial and persuasive evidence. The STC found
that there were only two elements to be established before the Hearing Ofﬁcer: the FMV of the
Property and the median assessment ratio for commercial properties in St. Louis County in 2007.
The STC concluded that the evidence it considered and upon which it relied with respect to each
element was “irrefutable, unchallenged, [and] unrebutted,” and thus, was substantial and
persuasive.

Finally, the STC concluded that the Assessor’s complaint that the Hearing Officer’s
decision was “internally inconsistent” both “misstates the action of the Hearing Ofﬁcer and fails

to grasp the two elements of an assessment.” The STC explained the BOE’S determination that

the FMV of the Property was $1,122,000 was not rebutted. However, the appropriateness of the

32% assessment ratio used by the Assessor to determine the assessed value of the Property was
rebutted by the evidence. Although the BOB appropriately applied the statutory 32% assessment
ratio to determine the Property’s assessed valuation, evidence presented after the BOE decision
established that the correct assessment ratio to apply was 29.4%. As a result, the STC concluded
that “[tlhere is no inconsistency in the determinations and conclusions of the Hearing Ofﬁcer that
the Board’s appraised value stands, but the statutory assessment ratio in this appeal falls and the
correct ratio of 29.4% must be applied. The Decision correctly recognized the two separate
factors of the discrimination equation — value and ratio.”

Following the STC’s Order afﬁrming the Hearing Ofﬁcer’s decision, the Assessor timely
ﬁled a Petition for Review of Administrative Decision with the Circuit Court. On January 29,
2015, the Circuit Court afﬁrmed the STC’s decision. This appeal follows.

Points on Appeal

The Assessor presents two points on appeal. First, the Assessor contends the STC erred
in its decision because the STC unlawfully required a level of precision in assessment that is
unattainable and higher than constitutionally required. Second, the Assessor claims the STC
erred in its decision because the decision is contrary to law and unsupported by competent and
substantial evidence. Speciﬁcally, the Assessor argues that the only evidence in the record of the
FMV of the Property was the BOB decision, which was not persuasive evidence that the already
reduced assessment required further reduction in order to satisfy constitutionai uniformity

requirements.

 

 

 

 

Standard of Review

This Court reviews the decision of the administrative agency and not thejudgment of the
trial court. Bateman v. Rinehart, 391 S.W.3d 441, 444 (Mo. banc 2013). On appeal, we must
determine whether the STC’s decision: (1) is in violation of constitutional provisions; (2) is in
excess of the statutory authority orjurisdiction of the agency; (3) is unsupported by competent
and substantial evidence upon the whole record; (4) is, for any other reason, unauthorized by
law; (5) is made upon unlawful procedure or without a fair trial; (6) is arbitrary, capricious or
unreasonable; or (7) involves an abuse of discretion. I_d. at 444-45.

In matters of property tax assessment, the Missouri Supreme Court has acknowledged
“the wisdom of the General Assembly in providing an administrative agency to deal with this
specialized ﬁeld.” Savage v. State Tax Comm’n of Missouri, 722 S.W.2d 72, '15 (Mo. banc
1986). Thus, we recognize that the courts may not assess property for tax purposes, that proper
methods of valuation and assessment of property are delegated to the STC, and that on review,
“the evidence must be considered in the light most favorable to the administrative body, together
with all reasonable inferences which support it, and if the evidence would support either of two
opposed ﬁndings, the reviewing court is bound by the administrative determination.” E
Missouri case an demonstrates that this Court is loath to substitute its judgment for the expertise
of the STC in matters of property tax assessment. I_d. As a result, absent clear abuse, we wili
“stay our hands.” E

This Court will defer to the STC’sjudgment regarding factual matters; however, the
STC’s decision interpreting constitutional law is reviewed de new and will be upheld only when
its decision is authorized by law and supported by competent and substantial evidence upon the

record. Bateman, 39l S.W.3d at 445.

 

Discussion
1. Point One—Discrimination

One ot‘the bases upon which a taxpayer may appeal a BOE decision to the STC is
discrimination. Upon showing discrimination, a taxpayer has the right to have his “assessment
reduced to the percentage of that value at which others are taxed.” Mg; 722 S.W.2d at 79.
(emphasis added).

In order to obtain a reduction in assessed value based upon discrimination, the
complaining taxpayer must (1) prove the true value (also known as the FMV) of the subject
property as of the taxing date; and (2) show an intentional plan of discrimination by the Assessor
resulting in an assessment at a greater percentage of value than other property within the same
class and the same taxing district, or in the absence of such an intentional plan, show that the
level of assessment is “so grossly excessive as to be inconsistent with an honest exercise of
judgment.” Q at 78. By requiring that the level of an assessment be so grossly excessive as to
be inconsistent with an honest exercise of judgment in cases in which intentional discrimination
is not shown, the courts and the STC “refrain from correcting assessments which reflect no more
than (19 minimns errors of judgment on the part of assessors.” I_d. at 78-79. This standard
recognizes that “while practical uniformity is the constitutional goal, absolute uniformity is an
unattainable ideal.” I_(L at 79. A taxpayer pursuing a discrimination claim must prove both the
F NW of his property and, in relevant part here, that the level of assessment is so grossly
excessive as to be inconsistent with an honest exercise of judgment. Ashby Road, 297 S.W.3d at
80.

The Missouri Supreme Court has held that the proper method in analyzing discrimination

compares the median level of assessment for similarly—situated properties—here, commercial

10